      Case 3:19-cv-02050-G Document 1 Filed 08/28/19                  Page 1 of 4 PageID 1


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                   :
Shanika Rambo,                                     :
                                                     Civil Action No.: 3:19-cv-2050
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Wells Fargo Bank, N.A.,                            :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Shanika Rambo, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Shanika Rambo (“Plaintiff”), is an adult individual residing in

Cedar Hill, Texas, and is a “person” as defined by 47 U.S.C. § 153(39).

        4.      Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), is a Delaware corporation

with an address of 101 North Phillips Avenue, Sioux Falls, South Dakota 57104, and is a

“person” as defined by 47 U.S.C. § 153(39).
      Case 3:19-cv-02050-G Document 1 Filed 08/28/19                 Page 2 of 4 PageID 2


                                              FACTS

        5.      Within the last year, Wells Fargo began calling Plaintiff at her cellular telephone,

number 214-xxx-9064, regarding her account.

        6.      At all times mentioned herein, Wells Fargo contacted Plaintiff using an automated

telephone dialer system (“ATDS” or “predictive dialer”) and/or by using an artificial or

prerecorded voice.

        7.      When Plaintiff answered the calls from Wells Fargo, she heard a prerecorded

message instructing Plaintiff to hold for the next available representative.

        8.      On June 14, 2019, Plaintiff’s mailed a letter to Wells Fargo requesting that all

calls to her cease..

        9.      Nonetheless, Wells Fargo continued to place automated calls to Plaintiff’s cellular

telephone.


                                             COUNT I

        VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT –
                           47 U.S.C. § 227, ET SEQ.

        10.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        11.     At all times mentioned herein and within the last four years, Defendant called

Plaintiff on her cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.

        12.     Defendant continued to place automated calls to Plaintiff’s cellular telephone after

being directed by Plaintiff to cease calling and knowing there was no consent to continue the

calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of the

TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

                                                  2
     Case 3:19-cv-02050-G Document 1 Filed 08/28/19                 Page 3 of 4 PageID 3


        13.    The telephone number called by Defendant was assigned to a cellular telephone

service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

        14.    The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

        15.    Each of the aforementioned calls made by Defendant constitutes a violation of the

TCPA.

        16.    Plaintiff is entitled to an award of $500.00 in statutory damages for each call

placed in violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

        17.    As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against Defendant:


               A. Statutory damages of $500.00 for each violation determined to be negligent

                  pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                  pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Such other and further relief as may be just and proper.




                                                 3
     Case 3:19-cv-02050-G Document 1 Filed 08/28/19        Page 4 of 4 PageID 4


                 TRIAL BY JURY DEMANDED ON ALL COUNTS

Dated: August 28, 2019

                                   Respectfully submitted,

                                   By /s/ Jody B. Burton

                                   Jody B. Burton, Esq.
                                   CT Bar # 422773
                                   LEMBERG LAW, L.L.C.
                                   43 Danbury Road, 3rd Floor
                                   Wilton, CT 06897
                                   Telephone: (203) 653-2250
                                   Facsimile: (203) 653-3424
                                   E-mail: jburton@lemberglaw.com
                                   Attorneys for Plaintiff




                                      4
